DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to a preliminary amendment filed 3/25/2020. As directed by the amendment, claims 6, 11, and 13 were amended, and no claims were cancelled nor added. Thus, claims 1-14 are presently pending in this application
Claims 1-7, 11-12 and 14 are allowed and claims 8-10 and 13 are cancelled based on the Examiner’s amendments below. 

Drawings
The drawings are objected to because fig. 2 shows a plurality of structures, however, some form of connection such as a bracket or connecting axis is missing. Some form of connection is needed to show that the plurality of structures are part of the same assembly and figure. See 37 CFR 1.84(h)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The applicant agreed to file a replacement drawing. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Steven Wiemer on 8/17/2022. 

The application has been amended as follows:

Claims
1. (Currently Amended) A full face respirator comprising a mask having a transparent viewing portion and a port portion, an exhalation port disposed in said port portion, wherein the port portion of the mask further comprises a pair of air intake ports, wherein each of the pair of air intake ports comprising a connector for removably receiving thereon a filter cartridge; a face seal configured to seal the mask over a wearer's eyes, nose and mouth, in use, and an orinasal assembly comprising a flexible, cup-shaped orinasal having an orifice and being configured to fit over a wearer's nose and mouth, in use; wherein the orinasal assembly further comprises a generally tubular connecting portiona periphery of said orifice, said connecting portion being shaped and configured to extend through said exhalation port from an inner region to an outer region of the mask and including an exhalation valve mount for receiving a one-way exhalation valve; wherein the connecting portion is integrally formed with the orifice of the orinasal assembly; and the cup-shaped orinasal comprises a pair of inlet aperture or opening forming portions,
each of the pair of inlet aperture or opening forming portions comprising an inlet aperture or opening, wherein each of the inlet aperture or opening is adjacent to each of the air intake port, each of the inlet aperture or opening forming portions having an outer rim configured to engage with a respective air intake port of the pair of air intake ports in the mask to define a sealed air path between an inside of the orinasal and a respective filter cartridge of the pair of filter cartridges when the respirator is assembled for use, and wherein each of the inlet aperture or opening forming portions comprising an inhalation valve frame member configured to support an inhalation valve.

2. (Currently Amended) A full face respirator according to claim 1, wherein a sealing gasket is provided around an outer wall of the connecting portion, adjacent to the orifice of the orinasal assembly, for sealing the orinasal assembly against a periphery of the exhalation port.

3. (Currently Amended) A full face respirator according to claim 1, wherein the connecting portion and an inner peripheral wall or rim of the exhalation port comprise integral cooperative connecting members for removably affixing the orinasal assembly to the exhalation port.

4. (Currently Amended) A full face respirator according to claim 3, wherein the connecting members comprise a male portion and a female portion[[s]] respectively of a twist bayonet connection mechanism between the connecting portion and the exhalation port.

5. (Currently Amended) A full face respirator according to claim 4, wherein the male portion and female portion[[s]] of the twist bayonet connection mechanism are integrally formed in or on the inner peripheral wall[[/]] or rim of the exhalation port and an outer wall of the connecting portion of the orinasal assembly respectively.

Claims 8-10 and 13 have been cancelled.


14. (Currently Amended) A kit comprising: 
a mask having a transparent viewing portion and a port portion, an exhalation port disposed in said port portion, wherein the port portion of the mask further comprises a pair of air intake ports, wherein each of the pair of air intake ports comprising a connector for removably receiving thereon a filter cartridge; a face seal configured to seal the mask over a wearer's eyes, nose and mouth, in use, 
            an orinasal assembly comprising a flexible, cup-shaped orinasal having an orifice and being configured to fit over a wearer's nose and mouth, in use; wherein the orinasal assembly further comprises a generally tubular connecting portion extending outwardly from a periphery of said orifice, said connecting portion being shaped and configured to extend through said exhalation port from an inner region to an outer region of the mask and including an exhalation valve mount for receiving a one- 
way exhalation valve; wherein the connecting portion is integrally formed with the orifice of the orinasal assembly; and the cup-shaped orinasal comprises a pair of inlet aperture or opening forming portions, each of the pair of inlet aperture or opening forming portions comprising an inlet aperture or opening, wherein each of the inlet aperture or opening is adjacent to each of the air intake port, each of the inlet aperture or opening forming portions having an outer rim configured to engage with a respective air intake port of the pair of air intake ports in the mask to define a sealed air path between an inside of the orinasal and a respective filter cartridge of the pair of filter cartridges when the respirator is assembled for use, and wherein each of the inlet aperture or opening 
forming portions comprising an inhalation valve frame member configured to support an inhalation valve, and 
            a connection mechanism is provided in or on the connecting portion of the orinasal assembly and or the exhalation port to releasably affix the orinasal assembly to the mask.

Abstract
In the abstract, line 3, the term “assembly (2) comprising a” has been changed to --assembly (2) including a--. 

In the abstract, line 4, the term “further comprises generally” has been changed to --further includes generally--.

In the abstract, line 5, the term “of said orifice (2a), said connection” has been changed to --of the orifice (2a), the connection--. 

In the abstract, line 6, the term “through said exhalation” has been changed to --through the exhalation--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Reischel (5,924,420), Ungar (2010/0065058) and Warncke (4,574,799) do not specifically disclose the claimed apparatus as presented in the claims 1-7, 11-12 and 14. 
Reischel discloses a full face respirator (10, fig. 1) comprising a mask (12, fig. 1) having a transparent viewing portion (15, fig. 3) and a port portion (portion comprising 50/16 and 18, fig. 3), an exhalation port (18, fig. 3) disposed in said port portion, a face seal (20, fig. 3, col 3, lines 31-67 and col 4, lines 1-4) configured to seal the mask over a wearer’s eyes, nose and mouth, in use, and an orinasal assembly (40, 44, 42, fig. 3) comprising a flexible, cup-shaped orinasal (44) having an orifice (opening at 44 that allows the nose and mouth to seal against, figs. 1-3) and being configured to fit over a wearer’s nose and mouth, in use, wherein the orinasal assembly comprises a generally tubular connecting portion (portion that comprises 42, fig. 3) that extends outwardly from the periphery of said orifice, said connecting portion being shaped and configured to extend through said exhalation port from the inner region to the outer region of the mask and including an exhalation valve mouth for receiving a one-way exhalation valve (see exhalation valve 38 on 34, fig. 3, see full disclosure). 
Ungar teaches a generally tubular connecting portion being shaped and configured to extend through an exhalation port from the inner region of the outer region of the mask and including an exhalation valve mount for receiving a one-way exhalation valve (see generally tubular portion 36 that extends through the mask inner flange 38, and comprises a seat for an exhalation valve 30, paragraphs 0027-0029 and figs. 1-7). 
Warncke teaches an orinasal mask (20, fig. 1) comprising a generally tubular connecting portion (see 6), integrally formed with and extending outwardly from the periphery of orifice of a face seal (2, see fig. 1, col 3, lines 23-32). 
However, Reischel, Ungar and Warncke fail to disclose the combination as claimed and the port portion of the mask comprises a pair of air intake ports, wherein each of the pair of air intake ports comprising a connector for removably receiving thereon a filter cartridge, and the connecting portion is integrally formed with the orifice of the orinasal assembly; and the cup-shaped orinasal comprises a pair of inlet aperture or opening forming portions, each of the pair of inlet aperture or opening forming portions comprising an inlet aperture or opening, wherein each of the inlet aperture or opening is adjacent to each of the air intake port, each of the inlet aperture or opening forming portions having an outer rim configured to engage with a respective air intake port of the pair of air intake ports in the mask to define a sealed air path between an inside of the orinasal and a respective filter cartridge of the pair of filter cartridges when the respirator is assembled for use, and wherein each of the inlet aperture or opening forming portions comprising an inhalation valve frame member configured to support an inhalation valve. Therefore, to modify Reischel, Ungar and Warncke to arrive at the claimed invention would not be obvious and would be based upon improper hindsight reasoning. 
Therefore, claims 1-7, 11-12 and 14 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Litchfield (2,741,246) is cited to show an orinasal assembly having an integrally formed cylindrical tubular portion.
Booharin (2,381,568) is cited to show an orinasal assembly having an integrally formed cylindrical tubular portion.
Betz (2007/0235032) is cited to show a respiratory protection device having a mask and an orinasal assembly. 
Gaffney (2010/0258131) is cited to show a respiratory protection device having a mask and an orinasal assembly.
Danford (2016/0129286) is cited to show a respiratory protection device having a mask and an orinasal assembly.
Kiefer (2003/0047183) is cited to show a respiratory protection device having a mask and an orinasal assembly.
Grove (6,176,239) is cited to show a respiratory protection device having a mask and an orinasal assembly.
Fabin (2002/0092522) is cited to show a respiratory protection device having a mask and an orinasal assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785